 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          REVERSE NOW VII, LCC,                            CASE NO. C16-0209-MJP

11                                  Plaintiff,               MINUTE ORDER

12                  v.

13          OREGON MUTUAL INSURANCE
            COMPANY,
14
                                    Defendant.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge: The Court hereby GRANTS the Stipulated Motion to
18
     Withdraw Defendant Oregon Mutual Insurance Company’s Pending Motions. (Dkt. No. 128.)
19
     All pending motions are terminated. The parties are directed to file a Notice of Settlement
20
     within ten (10) days of the date of this Order.
21
            The clerk is ordered to provide copies of this order to all counsel.
22
            Filed December 13, 2018.
23

24


     MINUTE ORDER - 1
 1                      William M. McCool
                        Clerk of Court
 2
                        s/Paula McNabb
 3                      Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
